Case: 7:20-cv-00030-HRW Doc #: 13 Filed: 08/07/20 Page: 1 of 4 - Page ID#: 1606




                                     81,7('67$7(6',675,&7&2857
                                     ($67(51',675,&72).(178&.<
                                              &OHUN¶V2IILFH




5(              Brenda Stanley vs SSA

&$6(12         7:20-cv-30-HRW


7KLVLVWRDGYLVH\RXWKHDWWDFKHG6WDQGLQJ2UGHULVKHUHZLWKHQWHUHGLQWKLV

              August 7, 2020,
UHFRUG2QWKHGHIHQGDQWILOHGWKHDQVZHUDQGDFHUWLILHG

FRS\RIWKHWUDQVFULSWRIWKHDGPLQLVWUDWLYHUHFRUG



5REHUW5&DUU&OHUN

%< Rita Bevins
          
'HSXW\&OHUN
Case: 7:20-cv-00030-HRW Doc #: 13 Filed: 08/07/20 Page: 2 of 4 - Page ID#: 1607




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                                                                            FILED
                             GENERAL ORDER 13-7                          October 24, 2013



In re: Social Security Actions             )
                                           )
                                           )         STANDING SCHEDULING
                                           )              ORDER
                                           )
                                           )
                                           )
                                           )
                                           )

                                   *** *** *** ***

      The Court enters this general order for all social security actions. Pursuant to

Local Rule 83.11(c), judicial review will be on written motion. It is ORDERED as

follows:

      (1)    Once the defendant has filed an answer and a certified copy of the

             transcript of the administrative record, the plaintiff must move for

             summary judgment or judgment on the pleadings within sixty (60)

             days. The plaintiff shall include a supporting memorandum that does

             not exceed 15 pages in length.

      (2)    The Commissioner must file a counter-motion or a response to the

             plaintiffs motion for summary judgment within thirty (30) days of the

             filing of the plaintiffs motion for summary judgment or judgment on
Case: 7:20-cv-00030-HRW Doc #: 13 Filed: 08/07/20 Page: 3 of 4 - Page ID#: 1608




           the pleadings. The Commissioners counter-motion or response shall

           not exceed 15 pages in length.

     (3)   Motion practice shall be governed by Local Rule 7.1 except as

           otherwise provided in this order.

           (a)    The Court shall deem a failure to respond to a motion in a

                  timely fashion as a waiver and/or admission of its contents.

                  See Humphrey v. U.S. Attorney Gen. Office, 279 Fed. Appx.

                  328, 331 (6th Cir. 2008).

           (b)    Issues Presented. In order to assist the Court in understanding

                  the plaintiffs claims, any motion for summary judgment or

                  judgment on the pleadings SHALL include a statement of the

                  legal arguments presented at the beginning of the motion. The

                  statement shall set forth the plaintiffs arguments in a numbered

                  list. [For example: (1) The ALJ improperly discounted the

                  opinion of the treating physician.] The Court will consider only

                  the arguments listed and will not formulate arguments on the

                  parties behalf. Failure to submit such a statement may constitute

                  grounds for denial of the motion.

           (c)    Specific Citations to the Record. The parties shall provide the

                  Court with specific page citations to the administrative record to
Case: 7:20-cv-00030-HRW Doc #: 13 Filed: 08/07/20 Page: 4 of 4 - Page ID#: 1609




                  support their arguments. The Court will not undertake an open-

                  ended review of the entirety of the administrative record to find

                  support for the parties arguments. See Hollon ex rel. Hollon v.

                  Commr of Soc. Sec., 447 F.3d 477, 491 (6th Cir. 2006). Failure

                  to provide specific citations to the record may constitute

                  grounds for denial of the motion.

     (4)   Extensions of time, expansions of page limitations, or permission to

           file additional briefs may be granted only if good cause is shown.

     (5)   Nothing in this Order shall preclude the presiding judge from hearing

           oral argument.

     (6)   Effective immediately, the Clerk shall file a copy of this Order in all

           social security actions upon the filing of the answer and administrative

           transcript.

     (7)   This General Order supersedes General Order 09-13 filed on

           November 6, 2009.

           Dated this 24th day of October, 2013.
